Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “wherein before sending, on the first resource block among the N resource blocks, the downlink control channel to the terminal device by using the beam corresponding to the first resource block, further comprising: 
determining multiple beams adopted to send the downlink control channel; and 
determining, according to a public beam identifier, the first resource block corresponding to the multiple beams, the public beam identifier being generated based on an identifier of each beam in the multiple beams or being configured for the multiple beams by a network device; and
sending, on the first resource block among the N resource blocks, the downlink control channel to the terminal device by using the beam corresponding to the first resource block comprises:
  	sending, on the first resource block, a specific downlink control channel of the terminal device and/or a public downlink control channel to the terminal device by using the multiple beams; wherein a scrambling code of the downlink control channel and/or a Demodulation Reference Signal (DMRS) sequence are/is generated based on at least one of the following identifiers: an identifier of the first resource block, and a beam identifier corresponding to the first resource block, the DMRS sequence being configured for demodulating the downlink control channel.”

 	Independent claim 11 requires “wherein before sending, on the first resource block among the N resource blocks, the downlink control channel to the terminal device by using the beam corresponding to the first resource block, further comprising: determining multiple beams adopted to send the downlink control channel; and determining, according to a public beam identifier, the first resource block corresponding to the multiple beams, the public beam identifier being generated based on an identifier of each beam in the multiple beams or being configured for the multiple beams by a network device; and sending, on the first resource block among the N resource blocks, the downlink control channel to the terminal device by using the beam corresponding to the first resource block comprises: sending, on the first resource block, a specific downlink control channel of the terminal device and/or a public downlink control channel to the terminal device by using the multiple beams; wherein a scrambling code of the 
 	Independent claim 18 requires “wherein determining, according to the beam received by the terminal device, the first resource block corresponding to the beam comprises: determining, according to a public beam identifier, the first resource block corresponding to received multiple beams, the public beam identifier being generated based on an identifier of each beam in the multiple beams or being configured for the multiple beams by the network device; and receiving, on the first resource block, the downlink control channel sent by the network device comprises: receiving, on the first resource block, a public downlink control channel sent by the network device and/or a specific downlink control channel of the terminal device; wherein a scrambling code of the downlink control channel and/or a Demodulation Reference Signal (DMRS) sequence are/is generated based on at least one of the following identifiers: an identifier of the first resource block, and a beam identifier corresponding to the first resource block, the DMRS sequence being configured for demodulating the downlink control channel.”
 	The prior art of record (in particular, Papasakellariou et al (US 2013/0294366) (hereinafter Papasakellariou) does not disclose, with respect to claim 1, “wherein before sending, on the first resource block among the N resource blocks, the downlink control channel to the terminal device by using the beam corresponding to the first resource block, further comprising: 
determining multiple beams adopted to send the downlink control channel; and 

sending, on the first resource block among the N resource blocks, the downlink control channel to the terminal device by using the beam corresponding to the first resource block comprises:
  	sending, on the first resource block, a specific downlink control channel of the terminal device and/or a public downlink control channel to the terminal device by using the multiple beams; wherein a scrambling code of the downlink control channel and/or a Demodulation Reference Signal (DMRS) sequence are/is generated based on at least one of the following identifiers: an identifier of the first resource block, and a beam identifier corresponding to the first resource block, the DMRS sequence being configured for demodulating the downlink control channel.” as claimed.  Rather, Papasakellariou discloses methods and apparatuses for a transmission point to transmit reference signals and DCI in PRBs conveying UE-common control information, to scramble reference signals and control information signals with respective scrambling sequences depending on the PRBs used for the transmissions of the signals, and for a UE to determine PRBs and respective subframes where a transmission point transmits UE-common control information, and to determine respective scrambling sequences for DMRS and DCI in PRBs conveying UE-common control information (see Papasakellariou, p. [0035]).  Moreover, Papasakellariou discloses a DCI format with a CRC scrambled by a C-RNTI or a SPS-RNTI will be referred to as providing UE-specific control information (see Papasakellariou, p. [0012]).  The same reasoning applies to claims 8, 11 and 18.  Accordingly, claims 1, 2, 4, 5, 7, 8, 10 - 12, 14, 15, 17, 18 and 20 are allowed. 
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477